Citation Nr: 1455721	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1998 to October 1998, and from April 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of an increased rating for left jaw dislocation was listed on the Veteran's Notice of Disagreement.  However, the Veteran's VA Form 9 did not make reference to this claim.  Rather, it specifically and deliberately listed only the Veteran's claim for an increased rating for his lumbosacral spine claim.  Therefore, the Veteran's claim for an increased rating for left jaw dislocation has not been perfected for appeal and is not before the Board. 38 C.F.R. § 20.202 (2014).

On the Veteran's August 2012 VA Form 9, he indicated that he did not want a hearing before the Board.  However, in a letter dated November 2014, the Veteran stated that he "would like to be present at [his] hearing, if possible."  The Board construes this as a request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2014 letter, the Veteran indicated he would like to be scheduled for a hearing.  The Veteran is entitled to this hearing before the Board decides the appeal of his claims.  38 C.F.R. § 20.700, 20.703 (2014).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing of his choice at the earliest opportunity.  Notify him and his representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.702(b) or 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




